Citation Nr: 1019957	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  02-09 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The appellant's dates of service and duty status throughout 
his period of service are unclear.  The record indicates that 
the appellant served with the United States Army Reserves 
(USAR) from April 24, 1956, to May 13, 1957, at which time he 
was found to be physically disqualified for retention and was 
honorably discharged.  Regarding his duty status during this 
period, there has been no verification of any periods of 
active duty for training (ACDUTRA) or inactive duty for 
training (INACDUCTRA).  The record also shows that the 
appellant was ordered to active duty for training service for 
a period of 45 days, from June 3, 1957, to July 17, 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of s Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In this decision the RO reopened claims 
of entitlement to service connection for right knee and low 
back disabilities, and denied the claims on their merits.  
The appellant appealed this decision to the Board.  In 
December 2002, the Board determined that new and material 
evidence had not been received to reopen claims of 
entitlement to service connection for right knee and low back 
disabilities.  The appellant appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2003, the Court granted the parties' Joint Motion for 
Remand which vacated the Board's December 2002 decision and 
remanded the appellant's appeal for additional action.  In 
February 2004, December 2005, November 2007 and September 
2009, the Board remanded the appellant's claims for 
additional development.  The matter is once again before the 
Board.


FINDINGS OF FACT

1.  In a May 1961 decision, the RO denied the claim of 
entitlement to service connection for a right knee 
disability; the appellant did not appeal this decision.

2.  In a May 1961 decision, the RO denied the claim of 
entitlement to service connection for a low back disability; 
the appellant did not appeal this decision.

3.  The evidence submitted since the RO's May 1961 decision 
denying the claim of entitlement to service connection for a 
right knee disability is cumulative or redundant of evidence 
previously considered, or it is not so significant that it 
must be considered in order to fairly decide the merits of 
this claim.

4.  The evidence submitted since the RO's May 1961 decision 
denying the claim of entitlement to service connection for a 
low back disability is cumulative or redundant of evidence 
previously considered, or it is not so significant that it 
must be considered in order to fairly decide the merits of 
this claim.


CONCLUSIONS OF LAW

1.  The May 1961 RO decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the final May 1961 determination, 
in which the RO denied a claim of entitlement to service 
connection for a right knee disability, is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Evidence received since the final May 1961 determination, 
in which the RO denied a claim of entitlement to service 
connection for a low back disability, is not new and material 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought. To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Here, the VCAA duty to notify in regard to the evidence and 
information that is necessary to establish entitlement to the 
underlying claims of service connection was satisfied by 
letters dated in May 2001 and March 2004.  With respect to 
the VCAA duty to notify in regard to the evidence and 
information that is necessary to reopen the claims, this has 
been the subject of the Board's prior remands in February 
2004, November 2007 and September 2009.  More specifically, 
the Board pointed out that the appellant had incorrectly been 
provided with notice of the revised version of "new and 
material evidence" under 38 C.F.R. § 3.156, effective August 
21, 2001, instead of the former pre-August 21, 2001, version 
which is the version applicable to his appeal.  In the 
February 2004 remand, the Board specifically included the 
applicable pre-August 21, 2001, definition of what 
constitutes new and material evidence.  This definition was 
also noted and considered by the RO in the June 2009 SSOC.  
With that said, the Board notes that the most recent duty to 
assist letter in November 2009 erroneously informed the 
appellant that "new and material" evidence must raise a 
reasonable possibility of substantiating the claim which is a 
requirement of the revised version of 38 C.F.R. § 3.156.    

In Sanders v. Shinseki, 129 S. Ct. 1696 (2009), the United 
States Supreme Court (Supreme Court) held that a reviewing 
court, in considering the rule of prejudicial error, is 
precluded from applying a mandatory presumption of prejudice 
rather than assessing whether, based on the facts of each 
case, the error was outcome determinative.  In Sanders, the 
Supreme Court rejected the Federal Circuit's framework (see 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory." Id., at 
1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record." Id., at 1704-05.  Thus, it is clear from the Supreme 
Court's analysis that, while the Veterans Court may conclude 
generally that a specific type of error is more likely to 
prejudice an appellant, the error must nonetheless be 
examined in the context of the facts of the particular case.  
Id.

The Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 580 F.3d 1270 (Fed. Cir. 2009), that 
prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  (1) the defect 
was cured by actual knowledge on the part of the claimant 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, the Board finds that the November 2009 notice 
error did not affect the essential fairness of the 
adjudication because, per the Board's February 2004 remand 
and June 2009 SSOC, the appellant was given the applicable 
law regarding what constitutes new and material evidence and 
thus had actual knowledge of the law.  38 C.F.R. § 3.156 
(pre-August 21, 2001).  Thus, full compliance with the 
Board's remand instructions has been met in this case.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, notice of the 
disability rating and effective date elements was provided to 
the appellant in letters dated in April 2006 and November 
2009.  

Regarding VA's duty to assist the appellant in the 
development of the claim, this duty includes assisting the 
appellant in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has done everything reasonably possible to assist the 
appellant with respect to his claims for benefits in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  
In a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled. VA does not have a duty to provide a VA medical 
opinion if the claim is not reopened. See 38 U.S.C. § 
5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  

Despite repeated attempts to obtain all of the appellant's 
available service treatment and personnel records, his 
records are incomplete.  In this regard, the National 
Personnel Records Center informed the AOJ in February 2005 
that the appellant's record was fire-related and his service 
could not be verified.  The appellant was advised of this in 
a letter dated in October 2006, and was asked to submit any 
supporting documents in his possession and to complete and 
return an enclosed NA Form 13075.  This form is not on file.  
Thus, any additional attempts to obtain service records would 
be futile.  

As discussed above, in this case, the AOJ complied with VA's 
notification requirements and informed the appellant of the 
information and evidence needed to substantiate his claims.  
All available medical records, both private and VA, have been 
secured that the appellant has adequately identified.  In 
this regard, the Board notes that the appellant was requested 
in May 2001 to complete Authorization for Release of 
Information Forms (VA 21-4142) regarding his reported 
treatment by Dr. Frury, at Comanche County Memorial Hospital, 
and at SW Medical Center in Lawton.  However, he never 
submitted the forms and VA was not able to request these 
records.  Thus, the Board has no alternative but to consider 
the issues on appeal on the basis of the current record.  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In light of the above, there is no indication 
that there is additional existing evidence to obtain or 
development required in connection with the appellant's 
pending claims.  Moreover, since no new and material evidence 
has been received in regard to the appellant's claims of 
entitlement to service connection for right knee and low back 
disabilities, a VA medical opinion is not required regarding 
these claims.  See 38 U.S.C. § 5103A(f); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  Also, the appellant declined the 
opportunity to testify in support of his application to 
reopen his claims.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims on appeal and that adjudication of the claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits. 



II.  Analysis

A.  Pertinent Law and Regulations

New and Material

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).    

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
the January 2001 claim culminating in the instant appeal, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. 
§ 3.6(a) and (d). ACDUTRA includes full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Presumptive 
periods do not apply to ACDUTRA.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  Thus, service connection may 
be granted for a disability resulting from a disease or 
injury incurred or aggravated while performing ACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1131.

In a case such as this where it appears that appellant's 
service treatment records are incomplete, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out, however, the O'Hare precedent does not 
raise a presumption that the missing medical records would, 
if they still existed, necessarily support the appellant's 
claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the medical records have been destroyed.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995). Similarly, the case law does 
not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant. Russo v. Brown, 9 Vet. 
App. 46 (1996).

B.  Facts and Discussion

Here, the last final denial pertinent to the claims of 
entitlement to service connection for right knee and back 
disabilities was the RO's May 1961 denial of service 
connection.  The appellant was initially notified of that 
determination and his appellate rights in May 1961, and was 
sent a second notice in December 1961 per the appellant's 
request.  The appellant did not initiate an appeal by filing 
a timely notice of disagreement.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  In the August 2001 decision, which is the 
subject of the present appeal, the RO reopened claims of 
entitlement to service connection for right knee and low back 
disabilities and denied the claims.  It is pertinent to note 
that the Board is not bound by the RO's determination to 
reopen these claims and must nevertheless consider whether 
new and material evidence has been submitted.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence considered at the time of the May 1961 decision 
includes service personnel and treatment records for the 
appellant's period of service with the USAR from April 24, 
1956, to May 13, 1957.  

The service treatment records include an April 1956 USAR 
enlistment examination report noting that the appellant had a 
history of right knee injury in 1956 with surgical repair 
(arthrotomy), noted to be satisfactorily corrected with knee 
ligaments that were stable in lateral and anterior posterior 
relationship, no weakness or atrophy of thigh musculature, 
full active motion on flexion and extension, and asymptomatic 
for the past 8-10 weeks.  

In addition, there was a March 1957 Consultation Sheet from 
the orthopedic clinic noting that the appellant had 
apparently injured his right knee in February 1956 while 
riding a horse and crashed into a pole severely damaging his 
right knee, which was said to be fractured.  The record notes 
that the appellant had been operated on and had both menisci 
removed from the knee and had been immobilized for 8 weeks.  
Since that time the appellant was noted to have pain and 
swelling of the knee, especially after exercise.  Review of 
x-rays reportedly showed early arthritic changes in the joint 
and although no definite fracture line could be seen the 
impression was gained that there was a depressed lateral 
plateau fracture at the original time of injury.  The 
clinical impression given was that the appellant had 
sustained a severe injury in February 1956 and presently had 
a severe post-traumatic arthritis with synovial effusion and 
wasting of the quadriceps.  A permanent profile of L-4 was 
recommended.  

The appellant's service personnel records for the period from 
April 24, 1956, to May 13, 1957, show that he was honorably 
discharged from the USAR by reason of being physically 
disqualified for retention.  

The appellant's service personnel records further show per an 
April 1957 Extract that the appellant was being ordered to 
active duty for training for a period of 45 days for the 
purpose of performing basic individual training effective 
June 3, 1957, to July 17, 1957, unless sooner relieved.  
There are no service treatment records regarding this period 
of service.

Also on file in May 1961 was a medical record from D. E. 
Wilson, M.D., dated in February 1961.  In this record Dr. 
Wilson relayed the appellant's assertions of experiencing a 
little intermittent aching in his low back, particularly on 
exertions of certain types, for approximately the past 4 
years, "since he was on active duty in 1957".  Dr. Wilson 
went on to state that he had reviewed x-rays performed of the 
appellant's back in February 1961 revealing a lumbosacral 
scoliosis, spina bifida occulta of the first sacral vertebra, 
and a congenital Grade I spondylolisthesis of the 5th lumbar 
on the 1st sacral vertebra.  Dr. Wilson added that it was 
obvious, "of course", that the anatomical changes were on 
the basis of congenital change, but that from the history it 
would appear that the appellant had "had some aggravation of 
this condition while in service".  The evidence further 
included a March 1961 VA examination report and x-ray report 
diagnosing the appellant as having spina bifida occulta, 
congential defect, associated with a spondylolisthesis, 
moderate to severe, symptomatic, and post operative semilunar 
surgery with residuals, moderate, symptomatic.  

There was also the appellant's February 1961 claim in which 
he asserted that he began having "much trouble with [his] 
back" after being ordered to "active duty in 1957" and 
that his service seemed to aggravate this condition.  He 
further asserted that at the time of his discharge he had a 
"football knee" which had been greatly swollen.  He said he 
was "off duty" because of the knee.

The basis of the final adverse decision in May 1961 that 
denied the appellant's claims of entitlement to service 
connection for right knee and low back disabilities was that 
there was no evidence of right knee re-injury in service, and 
no evidence in service of aggravation of the pre-existing 
right knee condition.  In addition, the RO determined that 
the Veteran's spina bifida occulta with spondylolisthesis was 
a constitutional or development abnormality and not a 
disability under the law.

Evidence on file after May 1961 includes a duplicate copy of 
a letter from D.E. Wilson, M.D., dated in February 1961, a 
copy of a letter from Samuel C. Jack, M.D., dated in August 
1983, and a copy of a U.S. Government Clinical Record 
Consultation Sheet, dated in April 1956.  The letter from Dr. 
Jack is addressed to a private attorney and recommends that 
the appellant return to a neurosurgeon due to difficulty with 
giving way of his leg and leg numbness.  Dr. Jack stated that 
a fusion to correct a spondylolisthesis can be broken down by 
strenuous work over a prolonged period of time, in general, 
and he advised the appellant against heavy lifting in the 
course of his employment.  The U.S. Government Clinic Record, 
dated in April 1956, is from "P.E." and merely refers the 
appellant to the orthopedic clinic for an evaluation for 
reserve enlistment.  

The evidence received after May 1961 also includes VA 
outpatient records dated from 1988 to 2003.  These records 
include diagnoses in 1988 of degenerative joint disease of 
the knees, reflect a complaint in July 1991 of arthritic 
right knee pain, and reflect a complaint in July 2000 of low 
back pain.  There are also statements from the appellant, 
including his March 2002 Notice of Disagreement, wherein he 
reported that his "entrance physical" in April 1956 did not 
show a back disability and therefore the presumption of 
soundness had not been properly applied with respect to this 
disability.  He also asserted that the only available 
"active duty records" note that he had severely damaged his 
right knee.  He went on to assert that during service a 
platoon leader backed his jeep into his knee causing it to 
buckle.  He said he developed arthritis in this knee in 
service and that the knee had been aggravated by service.  He 
added that he had had two physicals prior to his entry into 
the military, one was for enlistment to the USAR and one was 
when he was "called to active duty".  

In reviewing this appeal, it is important to keep in mind 
that the appellant's duty status for his service in the 
United States Army Reserve from April 24, 1956, to May 13, 
1957, is unclear.  That is, there is no verification as to 
periods of ACDUTRA or INACDUTRA.  It is also important to 
keep in mind that presumptive provisions do not apply to 
ACDUTRA.  See Biggins, supra.

With respect to the appellant's 45 day period of ACDUTRA, 
from June 3, 1957, to July 17, 1957, the most that can be 
said of the medical evidence received after May 1961 as 
outlined above is that it shows that the appellant had been 
treated for right knee and low back problems from as early as 
the 1980s.  Though new, the evidence is not material in that 
it fails to relate either on a direct basis or by aggravation 
a right knee or low back disability to the appellant's active 
duty for training service.  See Hickson, supra.  Regarding 
the appellant's post May 1961 assertions of knee and back 
problems in service in 1957, these assertions are similar to 
the assertions that he made on his February 1961 claim form 
and were considered by the RO in May 1961.  

It must be concluded, therefore, that new evidence has not 
been presented that is so significant as to the issues of 
entitlement to service connection for a right knee disability 
and/or entitlement to service connection for a low back 
disability that it must be considered in order to decide 
these claims.  As new and material evidence has not been 
presented, the claims are not reopened and the appeal is 
denied.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 
20.302, 20.1100.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a right knee 
disability, this claim remains denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a low back 
disability, this claim remains denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of s Affairs


